Case 1:20-cv-25270-PCH Document 25 Entered on FLSD Docket 06/03/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 20-CV-25270-HUCK/Becerra

  R.M.,

          Plaintiff,

  v.

  Miami-Dade County,

          Defendant.      _____________________

                 PLAINTIFF’S CERTIFICATE OF INTERESTED PARTIES

          Plaintiff hereby files this Certificate of Interested Parties pursuant to the Court’s Order
  Setting Civil Jury Trial Date and Pretrial Schedule (ECF No. 23), and certifies that the following
  persons and entities may have an interest in the outcome of this case:
          1.     Bonzon-Keenan, Geraldine, Miami-Dade County Attorney, Counsel for
  Defendant
          2.     Dolce Law PLLC, Counsel for Plaintiff
          3.     Dolce, Wendy, Counsel for Plaintiff
          4.     Kight, Danyeal, Plaintiff’s parent and natural guardian
          5.     M., R., Plaintiff
          6.     Mazard-Saintilus, Carline, former co-Plaintiff
          7.     McFarlane, Leona, Assistant County Attorney, Counsel for Defendant
          8.     Mesidor, Marjorie, Counsel for Plaintiff
          9.     Miami-Dade County, Defendant
          10.    Phillips & Associates, Attorneys At Law, PLLC, Counsel for Plaintiff




                                              Page 1 of 2
Case 1:20-cv-25270-PCH Document 25 Entered on FLSD Docket 06/03/2021 Page 2 of 2




  DATED: June 3, 2021                            Respectfully submitted,


                                                ________/s/______________
                                                Wendy Dolce, Esq.
                                                Dolce Law PLLC
                                                44 Court Street, Suite 1217
                                                Brooklyn, New York 11201
                                                Tel: 718-571-9162
                                                Email: wendy@dolcelaw.com

                                                _________/s/_____________
                                                Marjorie Mesidor
                                                PHILLIPS & ASSOCIATES,
                                                ATTORNEYS AT LAW, PLLC
                                                585 Stewart Avenue, Suite 410
                                                Garden City, New York 11530
                                                Telephone: (212) 2487431
                                                Email: mmesidor@tpglaws.com



                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served by transmission
  of Notices of Electronic Filing generated by CM/ECF on June 3, 2021 on all counsel or parties of
  record on the Service List below.

                                              s/ Wendy Dolce
                                              Counsel for Plaintiff




                                         SERVICE LIST

                                    Counsel for Defendant
                                       Leona N. McFarlane
                               Leona.McFarlane@miamidade.gov
                              Miami-Dade County Attorney’s Office
                                Stephen P. Clark Center
                                 111 N.W. 1st Street, Suite 2810
                                     Miami, Florida 33128
                                  Telephone: (305) 375-5067




                                            Page 2 of 2
